Citation Nr: 1629368	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-46 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his November 2010 substantive appeal, the Veteran requested a hearing before the Board.  The Board notes, however, in July 2014 correspondence, the Veteran requested that his July 2014 hearing be cancelled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

In September 2014, this matter was remanded for further development, to include obtaining a VA examination.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDING OF FACT

The Veteran's obstructive sleep apnea was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has been diagnosed with obstructive sleep apnea.  See April 2008 sleep study report from Providence Hospital, April 2012 VA sleep study report; as well as February 2015 VA examination report.  He does not assert, and the record does not reasonably raise a theory of direct service connection.  Indeed, the Veteran indicated that his claim was a secondary service connection claim as he was not treated for sleep apnea in service and specifically contends that his sleep apnea is caused or aggravated by his service-connected PTSD.  See November 2010 substantive appeal.

According to the record, the Veteran has been treated for PTSD since at least 1999.  VA treatment records dated in 2007 document a possible relationship between the Veteran's service-connected PTSD and "probable sleep apnea".  On May 2008 VA PTSD examination, the examiner noted that the Veteran's sleep problems were due to multiple etiologies.


As there was a possible relationship between service-connected PTSD and sleep apnea noted in the records, the Board instructed, in its September 2014 remand that a VA examination and opinion be obtained.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the February 2015 VA examination, the examiner noted that the Veteran's sleep apnea was less likely as not caused by, or a result of, or aggravated by his service-connected PTSD.  He reasoned that there are several risk factors shown to be associated with developing obstructive sleep apnea, such as, obesity, neck circumference, narrowed airway, being male, being older, family history, race, alcohol use, smoking, and nasal congestion, but PTSD has not been shown to be included as one of these risk factors.  The examiner noted that actually to the contrary studies have shown that PTSD is aggravated by sleep apnea and it is not the source of aggravation for sleep apnea.  The examiner noted that such was apparent in the case of the Veteran as shown during a mental health evaluation on December 30, 2014.  The examiner observed that at the time of the evaluation the Veteran reported increased PTSD symptoms when continuous positive airway pressure (CPAP) is not used to treat his sleep apnea.  The symptoms were noted as increased restlessness in sleep, more fatigue and irritability.  The examiner indicated that the note states that the increased symptoms were apparent for about one month because the Veteran was unable to use the CPAP due to a lost power cord.  The examiner concluded that contrary to some popular media reports, forceful opinions expressed on Internet discussion boards, and Veterans Service Officers' heartfelt recommendations, there is no scientific evidence supporting the notion that PTSD is secondary to obstructive sleep apnea.

Service connection is not warranted for the Veteran's diagnosed sleep apnea.  As noted, the Veteran contends that his sleep apnea is due to service-connected PTSD.  The February 2015 VA examiner essentially opined that there was no etiological link between the Veteran's PTSD and his diagnosed sleep apnea.  The Board finds the November 2015 VA examiner's opinion persuasive and highly probative as it is supported by adequate rationale and based on the professional judgment of the examiner and an in-person evaluation of the Veteran, as well as a review of his claim file and various medical references.  There is no medical opinion of record linking the Veteran's sleep apnea to his service-connected PTSD.

The Board notes that the Veteran asserts that there is a link between his sleep apnea and his service-connected PTSD.  The Board notes, however, a lay person such as the Veteran does not have the requisite expertise to provide an opinion on this specific complex medical matter that can be accorded more than little evidentiary weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis other than for simple ones such as a broken bone); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea requires more than direct observation to resolve, and is therefore not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board accords the Veteran's opinion on the matter little evidentiary weight. 

In light of this evidence, the preponderance of the evidence is against the nexus element of the claim of service connection for obstructive sleep apnea as secondary to service-connected PTSD.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for obstructive sleep apnea as secondary to service-connected PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


